Citation Nr: 0019012	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for a back condition and 
headaches.

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1984, and he had service in the U.S. Army Reserve.

In February 1991, the Board of Veterans' Appeals (Board) 
denied service connection for a back condition and residuals 
of a head injury manifested by headaches.

In 1995, the veteran submitted an application to reopen the 
claims for service connection for a back condition and 
headaches, and he submitted a claim for service connection 
for a psychiatric disability.  This appeal comes to the Board 
from a May 1995 RO rating decision that determined there was 
no new and material evidence to reopen the claims for service 
connection for a back condition and headaches, and denied 
service connection for a psychiatric disability.

The veteran requested a hearing before a member of the Board 
and he was scheduled for such a hearing.  He failed to appear 
for hearings scheduled for him. In February 2000 the 
veteran's motion for a new hearing date was denied because 
good cause for granting this request was not shown.


FINDINGS OF FACT

1.  A February 1991 Board decision denied service connection 
for a back condition and residuals of a head injury 
manifested by headaches.

2.  Evidence received subsequent to the February 1991 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for a back condition and headaches.

3.  The veteran has submitted competent (medical) showing the 
presence of back disorders and headaches, and indicating a 
possible relationship between these conditions an incidents 
of service that render these claims plausible.

4.  Alcohol and drug abuse, and a personality disorders are 
not disabilities for VA compensation purposes.

5.  The veteran has not submitted competent (medical) 
evidence showing the presence of PTSD or linking his current 
psychiatric disability, variously classified, first found 
several years after service, to an incident of service or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision, denying service 
connection for a back condition and residuals of a head 
injury manifested by headaches, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted to reopen 
the claims for service connection for a back condition and 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claims for service connection for a back condition 
and headaches are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for a Back Condition and 
Headaches

The veteran had active service from August 1980 to August 
1984, and he had service in the U.S. Army Reserve.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis or a seizure disorder becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the veteran 
does not allege the incurrence of a disability in combat and 
the evidence does not show that he engaged in combat with the 
enemy while in service.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

The February 1991 Board decision denied service connection 
for a back condition and residuals of a head injury 
manifested by headaches.  A decision of the Board is final 
with the exception that the veteran may later reopen a claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1100.  The question now 
presented is whether new and material evidence has been 
submitted since the Board's adverse February 1991 decision, 
denying service connection for a back condition and residuals 
of a head injury manifested by headaches to permit reopening 
of the claims.  38 C.F.R. 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration.  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight.  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the February 1991 Board 
decision, denying service connection for a back condition and 
residuals of a head injury manifested by headaches, consisted 
of statements from the veteran to the effect that he had a 
back condition and headaches due to trauma sustained in 
service, service medical records, and VA medical records that 
did not show the presence of a back condition or disability 
manifested by headaches.

Since the February 1991 Board decision, various evidence has 
been submitted, including a report of VA medical examination 
in February 1997, that shows the presence of chronic low back 
pain secondary to trauma and chronic headache secondary to 
trauma.  This evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for a back condition and 
headaches.  Hodge, 155 F. 3d 1356.  Hence, the Board finds 
that there is new and material evidence to reopen the claims 
for service connection for a back condition and headaches.  
38 C.F.R. § 3.156(a).

The question now for the Board to consider is whether the 
claims for service connection for a back condition and 
headaches are well grounded.  That is, whether there is 
evidence that shows that these claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If the veteran has not presented such claims, his 
appeal must, as a matter of law, be denied, and there is no 
duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Service medical records show that the veteran hit his head on 
the door of a duce and half in January 1982 causing the 
laceration of his left eyebrow and complaints of headache.  
The assessment was laceration of left eye.  In November 1982, 
he was seen for complaints of backache for one day caused 
after he hit the back of his neck on a stove when he slipped.  
He complained of pains located in the scapula regions and 
lower lumbar region with movement of his head.  X-rays of the 
cervical spine were reportedly normal.  There was tenderness 
in the spinous processes L5-T2.  There was decreased range of 
motion of all planes.  He was treated with Motrin for 
complaints of pain, issued a soft collar, and advised to 
return to the clinic in 5 days.  He was asymptomatic when 
seen 5 days later.  In July 1983, he was seen for complaints 
of pain in the lower back after pulling a lot of cable on the 
prior day that caused the back pain.  The assessment was 
pulled muscle.  In July 1983, he was seen on 2 occasions for 
cuts and abrasions to both legs and forehead after being in 
an automobile accident in that month.  He had no complaints 
of headache or back pain.  

The post-service medical records, including a report of VA 
medical examination in 1989, does not show the presence of a 
back disorder, arthritis of the lumbosacral and cervical 
spine with chronic low back pain secondary to trauma, and 
headaches secondary to trauma until the 1990's as noted on 
the report of his VA general medical examination in February 
1997.  These medical records do not specifically link the 
veteran's current back conditions and headaches to an 
incident of service, but raise the reasonable possibility 
that these conditions may be related to trauma in service.  
This evidence satisfies the criteria for a well-grounded 
claim.  As noted by the Court in Beck v. West, No. 97-1884 
(U.S. Vet. App. June 27, 2000), the threshold for a well-
grounded claim is "unique and uniquely low."  Hence, the 
Board finds that there is evidence of well-grounded claims 
for service connection for a back condition and headaches.



II.  Service Connection for a Psychiatric Disability

Statements and testimony from the veteran are to the effect 
that he has an acquired psychiatric disability, including 
PTSD, due to incidents of service.  As noted in section I 
above, the veteran must submit evidence of a well-grounded 
claim in order to obtain adjudication of it on the merits.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f), effective as of March 7, 1997.

Service medical records do not show the presence of a 
psychiatric disability.  The veteran submitted photos of a 
reported automobile accident in service where the car turned 
over, but this evidence does not show that he has a 
psychiatric condition related to this accident.  

The post-service medical records show that the veteran was 
hospitalized at a VA medical facility from April to May 1985.  
The summary of this hospitalization notes that this was the 
veteran's first hospitalization.  The diagnosis was alcohol 
dependence.  A summary of his VA hospitalization in March 
1986 shows Axis I diagnoses of continuous alcohol dependence 
and mixed substance abuse.  The post-service medical records, 
including VA PTSD examination in December 1996, show the 
presence of an acquired psychiatric disability, primarily 
classified as dysthymia or depression, but including organic 
mood disorder secondary to substance abuse, many years after 
service.  These records also note the presence of a 
personality disorder.  The post-service medical records do 
not link the veteran's psychiatric disability, however 
classified and first found many years after service, to an 
incident of service or to the service-connected disability.

A personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(b).  Nor may 
service connection or secondary service connection be granted 
for compensation purposes for alcohol abuse or drug abuse 
because such conditions are considered to be the result of 
willful misconduct and not incurred in line of duty.  
38 U.S.C.A. §§ 101(16), 105(a) (West 1991); 38 C.F.R. 
§ 3.301(a),(c)(2),(3); VAOPGCPREC 2-97, 2-98, 7-99; Barela v. 
West, 11 Vet. App. 280 (1998).  A claim for service 
connection for an acquired psychiatric disability is not well 
grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.  A claim for 
service connection for PTSD requires a current diagnosis of 
the disorder.  38 C.F.R. § 3.304(f); Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).

The veteran's lay assertions and testimony to the effect that 
his current psychiatric disability is due to incidents of 
service is not sufficient to support a claim for service 
connection of a psychiatric disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since the medical evidence does not show the presence of PTSD 
and does not link the veteran's current acquired psychiatric 
disability, first found many years after service, however 
classified, to an incident of service or to a service-
connected disability, the claim for service connection for a 
psychiatric disability is not plausible.  Hence, this claim 
is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a psychiatric disability at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

New and material evidence having been submitted with regard 
to the claims for service connection for a back disorder and 
headaches, these claims are reopened; and these claims are 
well grounded.  The appeal is granted to this extent only.

The claim for service connection for a psychiatric disability 
is denied as not well grounded.


REMAND

Because the claims for service connection for a back 
condition and headaches are well grounded, VA has the duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a).

The report of the veteran's VA general medical examination in 
February 1997 notes the presence of chronic low back pain 
secondary to trauma and chronic headache secondary to trauma.  
The veteran underwent a VA spine examination in February 
1997.  The examiner requested radiographic studies of the 
lumbar spine.  In May and June 1996, the veteran underwent X-
rays and CT (computed tomography) of the lumbar and cervical 
spine that revealed arthritis of these segment of the spine.  
The evidence does not show that the examiner who conducted 
the February 1997 VA spine examination reviewed the report of 
these radiographic studies.  Under the circumstances, the 
report of this examination should be returned to the examiner 
for the preparation of an addendum that includes an opinion 
as to the etiology of the veteran's back disorders and that 
reflects consideration of these radiographic reports as well 
as the other evidence of record.

With regard to the claim for service connection for 
headaches, the overall evidence is unclear as to whether or 
not the veteran's current headaches are related to an 
incident of service.  The veteran should undergo a VA 
neurological examination in order to obtain an opinion as to 
the etiology of his current headaches.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The report of the veteran's VA spine 
examination in February 1997 should be 
returned to the examiner or other 
appropriate specialist for the 
preparation of an addendum to the report 
of this examination that includes an 
opinion as to the etiology of the 
veteran's arthritis of the cervical and 
lumbar spine with chronic low back pain.  
The physician should give a fully 
reasoned opinion as to the etiology of 
the veteran's back disorders, including 
whether it is at least as likely as not 
that a current back disorder is causally 
related to an incident of service.  The 
physician should support the opinion by 
discussing medical principles as applied 
to the evidence in the veteran's case, 
including the VA reports of radiographic 
studies in May and June 1997 and the 
report of the veteran's VA general 
medical examination in February 1997.  In 
order to assist the physician in 
providing the requested information, the 
veteran's claims folder should be made 
available to the physician and reviewed 
prior to the preparation of the addendum.  
If the information cannot be provided 
without examination of the veteran, he 
should be scheduled for examination.

2.  The veteran should be scheduled for a 
VA neurological examination in order to 
determine the nature and extent of his 
headaches and to obtain an opinion as to 
the etiology of his headaches.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any 
headaches found, including whether it is 
at least as likely as not that the 
headaches are causally related to an 
incident of service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the medical 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

3.  After the above development, the RO 
should review the claims for service 
connection for a back disorder and 
headaches on a de novo basis.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond before the file 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 107 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the Ros to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-845 and 38.02-38.03.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

